 


114 HR 1159 IH: Hong Kong Human Rights and Democracy Act
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1159 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Smith of New Jersey (for himself, Mr. Lipinski, Mr. Engel, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To reinstate reporting requirements related to United States-Hong Kong relations. 
 
 
1.Short titleThis Act may be cited as the Hong Kong Human Rights and Democracy Act. 2.FindingsCongress makes the following findings: 
(1)The Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing December 19, 1984 (in this Act referred to as the Joint Declaration)— (A)provided that the People’s Republic of China resumed sovereignty over Hong Kong on July 1, 1997; and 
(B)established a high degree of autonomy for Hong Kong except in matters of foreign affairs and defense. (2)The Basic Law of the Hong Kong Special Administrative Region of the People's Republic of China (in this Act referred to as Basic Law)— 
(A)guarantees Hong Kong a high degree of autonomy and separate executive, legislative, and independent judicial powers; (B)generally prohibits the central Government of the People's Republic of China from interfering in the affairs that Hong Kong administers on its own according to the Basic Law; 
(C)protects the rights to free speech, press, assembly, and religion; (D)provides that the socialist system and policies shall not be practiced in Hong Kong and that Hong Kong’s capitalist system and way of life shall remain unchanged for 50 years (the principle of one country, two systems); 
(E)affirms the continuing applicability of the International Covenant on Civil and Political Rights to Hong Kong; (F)provides that the head of the Hong Kong Special Administrative Region shall be the Chief Executive; 
(G)provides that the ultimate aim is the selection of the Chief Executive by universal suffrage upon nomination by a broadly representative nominating committee in accordance with democratic procedures; (H)provides that the legislature of the Hong Kong Special Administrative Region shall be the Legislative Council; and 
(I)provides that the ultimate aim is the election of all the members of the Legislative Council by universal suffrage. (3)The National People’s Congress Standing Committee (NPCSC) determined on December 29, 2007, that Hong Kong could elect the Chief Executive by universal suffrage beginning in 2017, and that Hong Kong could thereafter elect the Legislative Council by universal suffrage beginning in 2020. 
(4)The Chief Executive is currently selected by an Election Committee consisting of 1,200 members. In order to run, candidates for Chief Executive must currently receive the support of one-eighth of the members of the Election Committee, the majority of whom reportedly support or have ties to the Chinese Communist Party. (5)On August 31, 2014, the NPCSC determined that the 2017 election for the Chief Executive could be held by universal suffrage but that Hong Kong voters could only choose from two to three candidates, each of whom is to be chosen by a majority of a nominating committee similar to the current Election Committee that is heavily controlled by pro-Beijing members. 
(6)International standards for elections, including Article 21 of the Universal Declaration of Human Rights and Article 25 of the International Covenant on Civil and Political Rights, guarantee citizens the right to vote and to be elected in genuine periodic elections by universal and equal suffrage without unreasonable restrictions. (7)Hundreds of thousands of Hong Kong residents have consistently and peacefully expressed their dissatisfaction with the electoral reform plans of the Hong Kong government and the Government of the People's Republic of China, including the August 2014 NPCSC decision, and have called for a genuine choice in elections that meet international standards. Their peaceful and orderly protests have set an example for other democratic movements around the world, including those in mainland China who continue to fight for their fundamental freedoms. 
(8)Media reports indicate that Hong Kong police used tear gas and pepper spray against demonstrators on September 28, 2014, and that police allegedly failed to adequately protect demonstrators from mobs of counter-protestors, some of whom had affiliations with gangs known as triads, who beat students and forcibly tried to remove them from their places of protest. There have also been several accusations of excessive use of force by the Hong Kong Police which are under investigation. (9)The United States enjoys close economic, social, and cultural ties with Hong Kong. According to the Department of State, 60,000 United States citizens live in Hong Kong, and 1,400 United States businesses have offices there. According to the Office of the United States Trade Representative, Hong Kong is the United States 18th largest trade partner and 9th largest goods export market. 
(10)Hong Kong’s unique status as an international finance center where the rule of law and the rights and freedoms of its citizens are protected has served as the foundation for Hong Kong’s stability and prosperity. (11)Section 301 of the Hong Kong Policy Act of 1992 (22 U.S.C. 5731) required the Secretary of State to issue reports on conditions in Hong Kong of interest to the United States, including the development of democratic institutions in Hong Kong, and the last report under section 301 was issued on June 30, 2007. 
(12)Failure to establish a genuine democratic option to nominate and elect the Chief Executive of Hong Kong by 2017 and to establish open and direct democratic elections for all members of the Hong Kong Legislative Council by 2020 would reduce confidence in the commitment of the Government of the People’s Republic of China to uphold its obligations under international law, and would erode the ability of Hong Kong to retain a high degree of autonomy. (13)During an October 2014 session, the United Nations Human Rights Committee, consisting of 18 independent experts, reviewed China’s compliance with the International Covenant on Civil and Political Rights with respect to Hong Kong. According to the session’s chair, the Committee agreed on the need to ensure universal suffrage, which means both the right to be elected as well as the right to vote. The main concerns of Committee members were focused on the right to stand for elections without unreasonable restrictions.. Another Committee member said that the committee doesn’t want candidates filtered. The problem is that Beijing wants to vet candidates.. 
(14)The Congressional-Executive Commission on China’s 2014 Annual Report found that press freedom in Hong Kong is under threat, including reports of violent attacks on individuals associated with the press, self-censorship among journalists, and pressure from the Hong Kong and central governments and mainland Chinese businesses.. (15)The Hong Kong Journalists Association’s 2014 Annual Report noted that Hong Kong journalists rated self-censorship at 6.9 on a 10-point scale, which the Association considered a low level of press freedom. 
(16)Hong Kong ranked 61st among 180 countries in Reporters Without Borders' 2014 World Press Freedom Index, down three places from the previous year and a significant decline from 2002 when Hong Kong ranked 18th. (17)By providing timely, uncensored, accurate information in their native language, United States international broadcast services, through the Broadcasting Board of Governors, help those living in countries with poor human rights records, such as China, to better defend their human rights and hold their government accountable. 
3.Statement of policyIt is the policy of the United States— (1)to reaffirm the principles and objectives set forth in the United States-Hong Kong Policy Act of 1992, namely that— 
(A)the United States has a strong interest in the continued vitality, prosperity, and stability of Hong Kong; (B)support for democratization is a fundamental principle of United States foreign policy; 
(C)the human rights of the people of Hong Kong are of great importance to the United States and are directly relevant to United States interests in Hong Kong; (D)human rights serve as a basis for Hong Kong’s continued economic prosperity; and 
(E)Hong Kong must remain sufficiently autonomous from the People’s Republic of China to justify a different treatment under a particular law of the United States, or any provision thereof, from that accorded the People’s Republic of China; (2)to support the democratic aspirations of the people of Hong Kong, as guaranteed to them by the Joint Declaration, the Basic Law, the International Covenant on Civil and Political Rights, and the Universal Declaration of Human Rights; 
(3)to urge the Government of the People's Republic of China to uphold its commitments to Hong Kong, including allowing the people of Hong Kong to rule Hong Kong with a high degree of autonomy and without undue interference, and ensuring that Hong Kong voters freely enjoy the right to elect the Chief Executive and all members of the Hong Kong Legislative Council by universal suffrage; (4)to support the establishment by 2017 of a genuine democratic option to freely and fairly nominate and elect the Chief Executive of Hong Kong, and the establishment by 2020 of open and direct democratic elections for all members of the Hong Kong Legislative Council; and 
(5)to support press freedom and journalistic independence, including the continuation of international broadcasting programming in Cantonese that is readily accessible to Cantonese speaking populations in China and in Hong Kong. 4.Reinstatement of reporting requirements related to United States-Hong Kong relationsSection 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731) is amended— 
(1)by striking Not later than and all that follows through the Secretary of State and inserting Not later than March 31, 2015, and annually thereafter for 10 years or until such earlier date that the Secretary of State certifies that Hong Kong has held free and fair elections for two consecutive Chief Executive and two consecutive Legislative Council periods, the Secretary of State; (2)by striking Speaker of the House of Representatives and inserting chairman of the Committee on Foreign Affairs of the House of Representatives; 
(3)in paragraph (7), by striking ; and and inserting a semicolon; (4)in paragraph (8), by striking the period at the end and inserting ; and; and 
(5)by adding at the end the following new paragraph:  (9)matters in which Hong Kong is given separate treatment under the laws of the United States from that accorded to the People’s Republic of China and in accordance with this Act.. 
5.Treatment of Hong Kong under United States lawTitle II of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5721 et seq.) is amended by inserting after section 202 the following new section:  202a.Treatment of Hong Kong under United States law (a)Secretary of State certification requirement (1)In generalNot later than 90 days after the date of the enactment of the Hong Kong Human Rights and Democracy Act, and annually thereafter, the Secretary of State shall certify to Congress whether Hong Kong is sufficiently autonomous to justify separate treatment different from that accorded the People's Republic of China in any new laws, agreements, treaties, or arrangements entered into between the United States and Hong Kong after the date of the enactment of such Act. 
(2)Factor for considerationIn making a certification under paragraph (1), the Secretary of State should consider the terms, obligations, and expectations expressed in the Joint Declaration with respect to Hong Kong. (3)ExceptionThe certification under this subsection shall not be required with respect to any new laws, agreements, treaties, or arrangements that support human rights, rule of law, or democracy in Hong Kong. 
(b)Waiver authorityThe Secretary of State may waive the application of subsection (a) if the Secretary— (1)determines that such a waiver is in the national interests of the United States; and 
(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a notice of and justification for the waiver..  